DETAILED ACTION 

Claims 1-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
In view of further search, and arguments presented by the Applicant in the response filed on 04/06/2022, see pages 10-11, with respect to claims 1-20, the newly amended claims have been fully considered and the Applicant’s arguments have been found to be persuasive. In this case, the substance of amendments with respect to the claim limitations point out the reasons the claims are patentable over the prior art of record. More specifically, the prior art fails to teach either alone or in combination, the limitations “establishing a plurality of midlay components between a connection layer of network elements and an input/output layer of network elements in the network by allocating the determined one or more resource allocations on the plurality of network elements, wherein the midlay components provide a first non-blocking network fabric comprising guaranteed traffic routes, wherein the guaranteed traffic routes comprise a guaranteed bandwidth at each network element, wherein the guaranteed bandwidth increases at each hop in the network towards the connection layer of network elements from the ingress network element”. The closest prior arts of record have been identified as below:
Edsall et al. (US 20150124826) teaches methods of forwarding packets on a network, such as a leaf-spine network having leaf devices and spine devices. The methods may include receiving a packet at an ingress leaf device, and determining based, at least in part, on a header of the packet whether the packet is to be transmitted to a spine device. The methods may further include ascertaining based, at least in part, on a header of the packet whether to perform encapsulation on the packet, encapsulating the packet according to a result of the ascertaining, and then transmitting the packet to a spine device according to a result of the determining. Also disclosed herein are network apparatuses which include a processor and a memory, at least one of the processor or the memory being configured to perform some or all of the foregoing described methods.

Armstrong et al. (US 20130166753) discloses techniques including IEEE 802.1Q and Enhanced Transmission Selection provide only eight different traffic classes that may be used to control bandwidth in a particular physical connection (or link). Instead of relying only on these eight traffic classes to manage bandwidth, the embodiments discussed herein disclose using an Enhanced Transmission Selection scheduler that permits a network device to set the bandwidth for an individual virtual LAN. Allocating bandwidth in a port based on a virtual LAN ID permits a network device to allocate bandwidth to, e.g., millions of unique virtual LANs. Thus, this technique may increase the granular control of the network fabric and its performance.

Vobbilisetty et al. (US 20170155599) provides a switch system. The switch includes one or more ports on the switch configured to transmit packets encapsulated based on a first protocol. The switch further includes a control mechanism. During operation, the control mechanism forms a logical switch based on a second protocol, receives an automatically assigned identifier for the logical switch without requiring manual configuration of the identifier, and joins a virtual cluster switch.

Blair et al. (US 20160380886) teaches a network element is configured to provide a distributed data center architecture between at least two data center locations. The network element includes a plurality of ports configured to switch packets between one another; wherein a first port of the plurality of ports is connected to an intra-data center network of a first data center location and a second port of the plurality of ports is connected to a second data center location that is remote from the first data center location over a Wide Area Network (WAN), and wherein the intra-data center network of the first data center location, the WAN, and an intra-data center network of the second data center location utilize an ordered label structure between one another to form the distributed data center architecture.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F NGANKAM whose telephone number is (571)270-3659. The examiner can normally be reached M-F 9:30-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571) 272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.F.N/Examiner, Art Unit 2454                                                                                                                                                                                                        
/JAMES E SPRINGER/Primary Examiner, Art Unit 2454